Black, J. —
The relators, who are directors of school district number 117, in Yernon county, sued out an alternative writ of mandamus, seeking thereby to compel the respondents, who are directors of district number 15, to draw their warrant on the county treasurer for *398ninety-three ‘dollars. The writ was quashed, and the question here is, whether the writ recites facts to warrant the relief asked.
The material facts disclosed by the writ are, that at the annual meeting of districts 15 and 16 for the year 1882, which, by law, was held on the first Tuesday of .April, a new district, numbered 117, was formed out of territory belonging to those districts. Forty of the •children, who resided in district 15 at the enumeration made in 1881, which is required to be made between •fifteenth of March and first day of April, became residents of the new district by reason of the formation thereof. In March, 1882, the state superintendent apportioned the public funds among the counties on the •enumeration made in 1881, and certified the same to the •county clerk of Yernon county; and the clerk thereupon apportioned the amount to that county among the school districts on the basis of the enumeration in his office, which was that of 1881. On this basis there was placed to the credit of district 15 the funds going to it on the enumeration made before the creation of the new district. It is alleged that the forty children transferred to the new district represent ninety-three dollars of .the fund thus placed to the credit of district 15, and this is the fund which relators seek to obtain.
That it was the duty of the state superintendent, and of the county clerk, to make the apportionments at •the time and on the enumeration then before them, is ■not denied. This duty is clearly enjoined upon them by Revised Statutes, section 7122. At the time these apportionments were made they had, and could have had, before them only the enumeration of 1881. It cannot be said that these officers have done other than -follow the plain dictates of the statute. It would seem to be fair that the fund should follow the children, on whose account it was apportioned, into the new district ;, but the statute makes no provision for such cases, and *399we are not at liberty to make a law to accord with what may appear to us to be an equitable distribution. The difficulty here met is perhaps removed by the act of March 4,1885 .(Laws, p. 237), changing the date at which the apportionment is made, but it does not affect the present case. Our attention is not called to any law by which the relators az’e entitled to the z’elief demanded, and the judgment is affirmed.
All concur.